Joint Filer Information Name of Joint Filer: Hicks, Muse GP Partners IV, L.P., Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: HM4-EQ Coinvestors, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HICKS, MUSE GP PARTNERS IV, L.P. By: Hicks, Muse Fund IV, LLC, its general partner By: /s/ William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: Hicks, Muse Fund IV, LLC Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: HM4-EQ Coinvestors, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HICKS, MUSE FUND IV, LLC By: /s/ William G. Neisel William G. Neisel Treasurer
